Citation Nr: 1343297	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  03-34 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1978 and from December 1978 to December 1982.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified during February 2007 and May 2013 Board hearings.  The May 2013 Board hearing was provided after the February 2007 Veterans Law Judge was no longer with the Board.  Transcripts of both hearings are contained in the claims file and virtual VA.

The  issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving doubt in the Veteran's favor, she has a current diagnosis of PTSD that is etiologically related to an in-service sexual assault as evidenced by changes in performance.


CONCLUSION OF LAW

The criteria for service connection for PTSD as a result of personal assault have been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board's decision to grant service connection for PTSD for military sexual trauma herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Laws and Regulations

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a). 

Where the Veteran's claimed stressor (the event which caused her PTSD) is not related to combat with the enemy, the Veteran's lay testimony alone is generally insufficient to establish the occurrence of said stressor.  38 C.F.R. § 3.304(f).  However, in Patton v. West, 12 Vet. App. 272 (1999), the court held that special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton also held that medical evidence could be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, 38 C.F.R. § 3.304(f)(5) also allows the Veteran to use evidence other than the service treatment records (STRs) to corroborate her account of the stressor incident.  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

Factual Background and Analysis

The evidence contained in the claims files and in Virtual VA reveal that the Veteran has been diagnosed with PTSD by a VA psychologist, psychiatrist and licensed clinical worker, among others.  The record contains multiple statements from providers who have treated the Veteran throughout several years.

The Veteran has reported a chaotic childhood, in-service assaults, and a continued post-service chaotic life.  She has reported childhood abuse and a lengthy substance abuse history which pre-dated service.  She claims entitlement to service connection for PTSD based on three in-service stressors: (1) she was raped by several men while stationed in Germany, (2) her husband during service was physically, mentally and sexually abusive, and (3) she was standing near a fellow soldier during a party when he drowned.  She has focused her claim on the first two traumatic experiences.

The claims file contains conflicting medical opinions.  VA examiners from November 2010 and September 2010 have opined that the Veteran suffers from bipolar disorder and borderline personality disorder.  They concluded that it was less likely than not that she suffered from PTSD as a result of in-service assaults because there was no evidence of in-service assaults and her statements regarding her social, medical and military history (including details of the assaults) were contradictory or vague.  She was a poor historian, and occasionally her statements seemed incredible.

However, the record also contains numerous statements from her treating physicians, psychologists and social workers which relate her current diagnosis of PTSD with sexual trauma which she experienced in service and with her in-service husband's abuse.  These VA treatment care providers argue that the Veteran is credible in her statements of the assaults and that she has been consistent in her statements.  The treatment care providers explain that the details of the Veteran's abuse may seem contradictory, but that for patients with multiple traumas it can be difficult to assign the correct details to each event, and that the details can become muddled.  As evidence of her credibility, one VA care provider shared details of post-service sexual harassment that the Veteran reported, and which was later corroborated by other abuse victims.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Here, the Board notes that the Veteran has some inconsistencies in her statements to VA treatment providers.  However, she consistently reports that while taking a short cut through a wooded area in Germany she was attacked from behind and raped by more than one man.  She has consistently reported that a fellow soldier (H) discovered her in the woods and took her back to camp, and he then covered her shift of duty so that she could be alone.  The Veteran has also consistently reported that at one point after her return from Germany her then-husband held a gun to her head in an attempt to force her to report the rape.

There are no treatment records for STDs, abortions, or treatment for the residuals of assault in the Veteran's service treatment records.  She has testified that she did not report her rape and did not seek medical treatment subsequent to the rape.

In May 2013, the Veteran appeared and testified at a Board hearing regarding her PTSD claim.  She stated that she was eligible for an E6 promotion after Germany but that she did not have the "points" for the promotion.  She then stated that she was emotionally and mentally incapable of the promotion because she could no longer command or stand up to men.  She reported that her ability to do her required duties declined after the birth of her child.  She never reached the E6 level.  She argued that she had a decline in her performance due to the assault in Germany.  She also noted that she was barred from reenlistment due to an Article 15 for missing muster formation.

Performance evaluations from 1980 and 1982 are also contained in the claims file.  In 1980, she was noted to have performed in a highly superior manner.  She received all 5s (the highest rating) on her 1980 evaluation report, for an overall score of 125.  An evaluation report from 1982 noted that she was unable to effectively perform in her position as a squad leader.  Even after being assigned as an assistant squad leader, she was unable to effectively perform her duties.  Her Platoon Sergeant recommended that she not be assigned to a leadership position due to not being able to perform her military duties effectively and "maintain her personal problems at the same time."  It was recommended that she receive additional leadership training.  She was given an overall score of 63.  Thus, these performance evaluations reveal that the Veteran had a change in her abilities between 1980 and 1982.  Her reported in-service rape in Germany occurred in 1981.  As there is evidence of a change in performance ability, and the Board finds the veteran's statements regarding her in-service rape and her husband's abuse to be credible, the Veteran's stressor is considered verified.

Inasmuch as the Veteran has a current diagnosis of PTSD, which has been found by her treating mental health providers to be the result of the in-service sexual trauma described, and as the Veteran's own statements are considered credible and are sufficiently supported by the evidence of performance changes, all of the criteria for the grant of service connection for PTSD have been met.  Service connection for PTSD is granted.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


